Title: From Louisa Catherine Johnson Adams to John Adams, 3 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 3 August 1823
				
				Your Letter my dear John gave us great uneasiness on your Grandfathers account and we feel very anxious lest the violence of the shock should have injured his health. We hope to hear from you frequently and that your Letters may be welcomed as harbingers of good instead of ill news for the future—I propose to leave this City on the 14 as your father wishes me to travel in the Carriage I shall probably be with you by the last of the Month and it is not impossible but that your father may arrive before I do—The billious fever is appearing here with unusual violence and I much fear we are about to have a dreadful SeasonPoor George has had a very dangerous fit of sickness and still looks very ill—His father has granted ALL his wishes but his spirits are very low—I trust the Climate of Boston will restore his health which has never recovered the shock occasioned by the breaking of his arm which although now quite well still retains a stiffness that makes him look very awkward and occasions him much mortification—You must not notice this when we arrive as it always wounds his feelings and makes him unhappy—The President was siezed with a fit yesterday in which he lay two hours and there was a great alarm in the City—he is much recovered to day and is likely to get quite well over it in a few days—Present my love and duty to your Grandfather and remember me to the family. love to Charles and yourself, from your Mother
				
					L C A.
				
				
			